Per Curiam.

The general rule is, that a person ought not to be made lessor, who has no claim or pretension to a subsisting title or interest in the premises. If any person, v.ho may have once had a title, is to be made lessor, the burthen of deducing a title from him, is taken iron the plaintiff, and thrown on the tenant, which *484would be unreasonable. Potior est tonditio possidentis. If there is a case that ought to be excepted from the general rule, it ought to be clearly and specially stated to the court. The motion must be denied.
Rule refused.